Interim Decision #1513

MATrEn or SOUR=
In DeportedOn Proceedings
A-14467-110
A-14407111
Decided by Board October

4,

1965

Neither the Board of Immigration Appeals nor the special inquiry officer has

any jurisdiction over the adjudication of an application for extension of
temporary stay ; such administrative consideration and determination rests
solely with the District Director.
examem:

Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Nonimmigrant—remained longer (both respondents).

This is an appeal. from an order entered by the special inquiry
officer on June 4, 1965 granting the respondents voluntary departure
in lieu of deportation as aliens who after entry as nonimmigrant
visitors have remained longer than permitted. Exceptions have been
taken to the finding of deportability. The respondents, an adult male
and his wife, concede that they are aliens, natives and citizens of
Greece

who entered the United States through the port of New York

on October 28, 1963, at which time they were admitted as nonimmigrant visitors for pleasure. They declined to admit that they are
subject to deporthtion on the charge that after admiscion as a nonimmigrant visitor pursuant to section 101(a) (15) of the Immigration and Nationality Act they have remained in the United States
for a longer time than permitted.
Applications for extensions of temporary stay submitted by both
respondents state that their periods of authorized stay in the United
States .'would expire on March 4, 1965. The applications are endorsed to show that their request for further extensions were denied
and that they were granted until April 15, 1965 to depart from the

United States. They were notified on March 15, 1965 that their" applications for extension of stay had been denied (Exs. 4 & 6). The
evidence of record affirmatively establishes that the respondents are

deportable as charged in their respective orders to show cause.
335

Interim Decision #1513
Counsel maintains that the special- inquiry officer commited error
in admitting into evidence the documents which establish the respondents' deportability (Exs. 3, 4, 5 & 6). Counsel maintains that
the documents are the crux of 'the Government's case and that the
_respondents were denied due process when the special inquiry officer
refused them an opportunity to cross-examine the maker of the instruments. Counsel also maintains that the extensions of stay for
the respondents were -erroneously denied by the District Director.
Adjudications of applications for extension of temporary stay
lire matters solely for the administrative. consideration and determination of the District Director. The special inquiry officer does not
have jurisdiction to make any determination as to the - propriety of
the District Director's decision. Section 214(a) of the Immigration
and Nationality Act (8 U.S.C. 1184) statts in part as follows:
'The admission to the 'United States of any alien as a nonimmigrant alias be
for such time and under such conditions as the Attorney General may by
regulations prescribe, • • •. „
3 CFR 103.1(b) confers upon a District Director the sole authority

to determine all petitions and applications for extensions of stay: 8
CFR 214.1(a) provides in part that a nonimmigrant may be granted
or denied an extension of his period of temporary admission * * *
without appeal * * * by a * * * District Director * * *. Furthermore, this Board has no jurisdiction over adjudications of applica-,
tions for extensions of temporary stay (8 CFR 3.1(d) (1)).
•We find no error on the part of, the special inquiry officer not do
we find any evidence that the respondents have been denied due pro•cess during the course of the hearing. The appeal will be dismissed.
ORDER: It is directed that the appeal be and the same is hereby
. dismissed.

336

